247 S.W.3d 92 (2008)
STATE of Missouri, Respondent,
v.
Luis RODRIQUEZ, Appellant.
No. WD 67646.
Missouri Court of Appeals, Western District.
March 11, 2008.
Margaret Mueller Johnston, Columbia, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun Mackelprang and Jamie Pamela Rasmussen, Office of Attorney General, Jefferson City for respondent.
Before VICTOR C. HOWARD, Chief Judge, PAUL M. SPINDEN, Judge, and RONALD R. HOLLIGER, Judge.

ORDER
Luis Rodriguez appeals the circuit court's judgment convicting him of trafficking in the first degree in violation of § 195.222, RSMo 2000. We affirm in this per curiam order entered pursuant to Rule 30.25(b).